Citation Nr: 1755214	
Decision Date: 12/01/17    Archive Date: 12/11/17

DOCKET NO.  13-32 716	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for an asbestos-related respiratory condition (claimed as asbestosis) to include as due to asbestos exposure, for accrued purposes.

2.  Service connection for the Veteran's cause of death. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Abdelbary, Associate Counsel

INTRODUCTION

Prior to discussing the appeal at hand, the Board would be remiss if it did not recognize the Veteran's outstanding service.  The Veteran was clearly a credit to the U.S. Air Force and to his family, and his service to his country is greatly appreciated.  The Veteran died in December 2012.  The appellant is the Veteran's surviving spouse.  

The Veteran serviced on active duty from November 1963 to October 1967. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  Jurisdiction over this case was subsequently transferred to the RO in Oakland, California, and that office forwarded the appeal to the Board.  

In a November 2015 letter, the appellant withdrew her request for a Board hearing. Therefore, her hearing request has been withdrawn.  See 38 C.F.R. § 20.704 (d) (2017).

In light of the evidence of record, the Board has re-characterized the appellant's claim of entitlement to service connection for asbestosis, for accrued purposes, as a claim of entitlement to service connection for an asbestos-related respiratory condition (claimed as asbestosis) to include as due to asbestos exposure, as reflected on the title page.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a disability claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record). 

The Board notes that in the November 2017 Informal Hearing Presentation, the appellant's representative addresses the issue of entitlement to death pension benefits.  As discussed in more detail below, the appellant's intial claim form ("Application for Dependency and Indemnity Compensation, Death Pension, and Accrued Benefits by a Surviving Spouse or Child") has not been associated with the claims file.  Thus, at this juncture, without the appellant's initial claim, it is unclear whether the appellant intended to file a claim for death pension benefits.  

The appellant and her representative are advised that if she desires to raise a new claim of entitlement to death pension benefits, effective March 24, 2015, a claim for benefits must be submitted on a VA standardized form.  See 38 C.F.R. §§ 3.1 (p), 3.155, 3.160 (2017).  However, if upon receipt of the appellant's initial claim, it is determined that the appellant had previously filed a claim of entitlement to death pension benefits prior to March 24, 2015, that issue may be addressed in a subsequent decision if otherwise in order. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although additional delay is regrettable, the Board finds that a remand is required prior to final adjudication, as VA has not satisfied its duty to assist in obtaining evidence pertinent to this claim.  38 C.F.R. § 19.9.

At the outset, a review of the record indicates that there is pertinent evidence that has not been associated with the claims file.  Specifically, the October 2013 Statement of the Case (SOC) references the appellant's VA Form 21-4138 ("Statement in Support of Claim"), received on October 16, 2012; a VA Form 21-534 ("Application for Dependency and Indemnity Compensation, Death Pension, and Accrued Benefits by a Surviving Spouse or Child"), received in January 2013; and a 38 U.S.C. § 5103 notice letter dated January 17, 2013.  However, none of these documents appear in the appellant's virtual record.  Thus, a remand is warranted so that these documents may be found and associated with the claims file.

The Board further notes that, in Reliford v. McDonald, 27 Vet. App. 297 (2015), the United States Court of Appeals for Veterans Claims acknowledged VA Fast Letter 10-30 (Aug. 10, 2010) (now rescinded and included in the VA Adjudication Manual M21-1 (M21-1), Part VIII, Chaprter 2 - Substitution in Case of Death of Claimant), recognizing that it is VA policy to accept a VA Form 21-534 as both a claim for accrued benefits and a substitution request.  See also 38 C.F.R. § 3.1010 (c)(2) (holding that, in lieu of a specific request to substitute, a claim for accrued benefits, survivor's pension, or DIC is deemed to include a request to substitute if a claim for monetary benefits was pending when the claimant died).  The regulation is also clear that it is the responsibility of the RO and not the Board to determine whether a particular claimant is eligible for substitution.  38 C.F.R. § 3.1010 (e) ("The agency of original jurisdiction will decide in the first instance all requests to substitute, including any request to substitute in an appeal pending before the Board of Veterans' Appeals."). 

Here, as noted, the Veteran died in December 2012, during the pendency of a claim for entitlement to service connection for asbestosis.  The record reflects that the appellant submitted a VA Form 21-534 in January 2013, within one year of the Veteran's death.  While the RO adjudicated the claim for accrued benefits in its April 2013 rating decision, there is no indication that the AOJ has adjudicated the substitution issue.  As such, the Board must remand the appellant's claim for a finding on whether the appellant should be substituted as claimant based upon the death of the Veteran.  38 C.F.R. § 3.1010(c)(2). 

The Board notes that the distinction between the two types of adjudication, accrued benefits and substitution, is significant.  Unlike an accrued benefits claim, the record in a substitution claim is not closed on the date of death of the original claimant, but remains open for submission and development of any pertinent additional evidence.  The law was amended to permit substitution of claimants when the original claimant dies during the pendency of the claim or appeal.  The amendment applies to pending claims or appeals where the death occurred on or after October 10, 2008.  38 U.S.C. § 5121A.  Thus, it may be more favorable for the appellant if she is recognized as a substitute claimant.  A remand is therefore required for a determination on whether the appellant is recognized as pursuing the claim as a substitute for the Veteran.

Furthermore, it does not appear that the appellant was provided with notice of the substitution regulation.  See National Organization of Veterans Advocates, Inc. v. Secretary of Veterans Affairs, 809 F.3d 1359 (Fed. Cir. 2016) (upholding VA's regulations requiring the AOJ to make the substitution determination even if a claim is pending before the Board).

Accordingly, the case is REMANDED for the following action:

1.  Attempt to locate and associate with the claims file all missing evidence and documents pertaining to the appellant's claims, to include (but not limited to) the appellant's VA Form 21-4138 ("Statement in Support of Claim"), received on October 16, 2012; a VA Form 21-534 ("Application for Dependency and Indemnity Compensation, Death Pension, and Accrued Benefits by a Surviving Spouse or Child"), received in January 2013; and a 38 U.S.C. § 5103 notice letter dated January 17, 2013.

If the appellant's Application for Dependency and Indemnity Compensation, Death Pension, and Accrued Benefits by a Surviving Spouse or Child included a claim for death pension benefits, the RO is to develop the claim accordingly. 

If any of the above evidence or documents cannot be located, contact the appellant to inform her of the specific missing evidence or documents and ask her for any copies that she might have.  All efforts to locate the missing evidence or documents should be documented in the record.

2.  Send the Veteran's surviving spouse and her representative a notice letter that explains substitution pursuant to 38 C.F.R. § 3.1010.  Afford the appellant and her representative the opportunity to submit additional evidence or argument in furtherance of the claim.  Associate any records or responses received with the claims file, and undertake any reasonable indicated development.  Then, adjudicate whether the appellant is eligible for substitution.  Send the surviving spouse appropriate notice with respect to her status as a substituted party, or lack thereof.

3.  If the surviving spouse is deemed to be a proper substitute for continuing the claim on appeal, then readjudicate the claim after allowing her and her representative the appropriate time to submit evidence supportive of her contentions.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).







_________________________________________________
YVETTE R. WHITE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (West 2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




